Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claim 1-20 are presented for examination.
Election/Restrictions
2.    Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1-6, drawn to a removable circuit card classified in H01H1 5/06;
II.    Claims 7-17, drawn to an actuator in HVAC system, classified in G05D 23/19;
III.    Claims 18-20, drawn to detecting removal of the DIP switch circuit, classified in H01H 11/0056;
The inventions are independent or distinct, each from the other because:
Inventions Group I, Group II and Group III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group I, the removable of DIP switch does not need the actuator encloses in Group II.  The subcombination has separate utility such as Group II, the actuator encloses in Group II and Group II the mechanism of detecting the removal of DIP switch.   
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
During a telephone conversation with Joseph Ziebert on Feb 8, 2021 a provisional election was made without traverse to prosecute the invention of claims Group II, claims 7-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims in Group I, claims 1-6 and Group III claims 18-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•    the inventions have acquired a separate status in the art in view of their different classification
•    the inventions have acquired a separate status in the art due to their recognized divergent subject matter
• the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
proximate" in claims 8 and 17 is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "substantially" in claim 15 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabinger (2013/0116834) in view of Zdanys Jr. (US 6,011,224).
	Regarding claim 7, Grabinger discloses an actuator in an HVAC system [0013], actuators within heating, ventilating and air-conditioning (HVAC) systems); the actuator (element 120) comprising (Fig. 1): 
	a motor (element 112); 

	a removable dual in-line package (DIP) switch circuit card assembly (element 108, an auxiliary rotary switches circuitry);
	 a processing circuit (element 101) coupled to the motor (elements 103 and 112) and the rotary switch circuit card assembly ([0043], processor 101 connected the to the motor 103/112 and an auxiliary switch 108) and configured to operate the motor to drive the drive device (Fig. 9, the processor operate the motor 112 to move the gear train 113); and 
	an enclosure configured to at least partially encapsulate the motor, the drive device, the rotory switch circuit card assembly, and the processing circuit (Fig. 9, element 120, include , motor 113, gear shift 109, auxiliary switch 110 and processor 101 are encloses with the actuator 120).  
	Grabinger fails to mentioned how the rotary switch is mount or removable. However, Zdanys discloses DIP switch assembly 10 can insert sliding to be removable (column 3, lines 46-55)or mount by solder (column 3, lines 29-35).
	Grabinger and Zdanys are analogous art because they are from the same field of endeavor. They all relate to switch apparatus with several switch positions.
	Therefore, at the time the application was filed, it would have been obvious to a person of ordinary skill in the art to modify the above method/system, as taught by Grabinger and incorporating DIP switch with wire contacts as taught by Zdanys.
	One of ordinary skill in the art at the time the application was filed could have been motivated to do this modification in order to provide the user with a feedback as to the switch position. In 
Regarding claim 8, Grabinger discloses at least one cable connection located proximate an exterior surface of the enclosure (Fig. 9, element 114, a cable or a bus connected the gear train to the operation device 115).  
Regarding claim 9, Zdanys discloses the exterior surface of the enclosure  (element 10) comprises an aperture15/cavity 11)) configured to permit the removable DIP switch circuit card assembly to be decoupled from the processing circuit in a direction parallel to the at least one cable connection (Fig. 2-4, column 3-, lines 1-8, 39-45;   The DIP switch assembly 10 is assembled as follows: insert mold terminals 25 and 28 into housing 12; to press fit wire contacts 20 to slide 16 by inserting wire uprights 22 into slide grooves 18 and  place the slide 16 and wire contacts 20 into cavity 11. The fourth step is to place cover 14 over housing 12 and to connect them with an ultrasonic weld 30). 
Regarding claim 10, Zdanys discloses the removable DIP switch circuit card assembly comprises: a printed wiring board (column 1,lines 6-11, a dual in line package (DIP) switches used on printed circuit boards for selecting between several switch positions); an enclosure cap coupled to the printed wiring board  ( Fig. 1, cover 14 and housing 17 are connected with printed circuit board) and a DIP switch component coupled to the printed wiring board ( column 3, lines 24-27, a printed circuit board to provide electrical connections between external circuits on the printed circuit board and the DIP switch).
Regarding claim 11, Grabinger discloses the processing circuit is further configured to set an address for the actuator based on positions of the plurality of DIP switches (Fig. 5-7,[0014],  [0029], [0041], the system controller identify an actuator as communicating diagnostic results according to an address of the actuator based the selector or mode switch 34 positions 1-6).
Regarding claim 12, Zdanys discloses each of the plurality of DIP switches is configured to be actuated between a first position and a second position (column 2, lines 15-33, a DIP switch assembly 10 
Regarding claim 14, Zdanys discloses the removable DIP switch circuit card assembly further comprises a plurality of connector pins (detent leg 24 and terminal leg 27) configured to electrically couple to a connector coupled to the processing circuit (column 2, lines 15-31, the DIP switch assembly 10 is assembled has a leg 24 and 27 which include detent mechanism is a wire detent connected to the wire contact to attached to the actuator/processor).  
Regarding claim 15, Zdanys discloses the enclosure cap (cover 14) comprises an exterior flange portion and an interior flange portion (part of the housing 12), the exterior flange portion configured to sit substantially flush with an exterior surface of the enclosure when the removable DIP switch circuit card assembly is in a fully installed position (Fig. 2,column  3, lines  39-45, insert mold terminals 25 and 28 into housing 12 and to press fit wire contacts 20 to slide 16 by inserting wire uprights 22 into slide grooves 18 than the slide 16 and wire contacts 20 into cavity 11to place cover 14 over housing12 and to connected them with an ultrasonic weld 30).
Regarding claim 16, Zdanys discloses the exterior flange portion (housing 12) comprises a handle protrusion (grip 17) configured to be gripped by a user to decouple the removable DIP switch circuit card assembly from the processing circuit (column 3, lines 1-28,  a T-shaped slide 16 has a slide grip 17 formed on the top, a pair of slide grooves 18 formed on two end sides and a slide bottom 19 to insert the DIP switch by slide grip 17 is grasped by the user and move).  
Regarding claim 17, Zdanys discloses the enclosure cap (cover 4) further comprises a seal component located proximate a joint coupling the exterior flange portion to the interior flange portion, the seal component configured to prevent fluid ingress into the enclosure (column 3, lines 1-28, cover 14 is joined to housing 12 by an ultrasonic weld 30, rectangular housing 12 is viewed as the exterior .
5.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabinger (2013/0116834) in view of Zdanys Jr. (US 6,011,224) further in view of Bartlett (US 2005/0156052).
Regarding claim 13, Grabinger and Zdanys disclose the limitation of claims 7, 10 and 12, but fails to disclose the limitation of claim 13. However, Bartlett discloses the limitations of claim 13as follow: actuating one of the plurality of DIP switches into the first position causes the DIP switch component to transmit a nonzero voltage signal, and  33 4830-1625-1999.1Atty. Dkt. No.: 18-0083-US (112444-0769)actuating the one of the plurality of DIP switches into the second position causes the DIP switch component to transmit a zero voltage signal ([0212], by reading the DIP Position,  if V-W is zero indicating that the fan off, and if V-Gt greater than zero, the thermostat has the fan on). 
Grabinger, Zdanys and Bartlett are analogous art because they are from the same field of endeavor. They all relate to HVAC control by switch apparatus with plurality switch positions.
Therefore, at the time the application was filed, it would have been obvious to a person of ordinary skill in the art to modify the above method/system, as taught by Grabinger and Zdanys incorporating HVAC controlled by DIP switch as taught by Bartlett.
One of ordinary skill in the art at the time the application was filed could have been motivated to do this modification in order to provide the user with a feedback of voltage signal to determine the switch position and the actuator address and function.
          A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sHeck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akimoto related to a switch section of a sliding-type DIP switch includes a slider and a pair of opposing contacts each consisting of a resilient metal plate member and having a V-shaped urged portion and a linear portion connected to the urged portion.
Franks related to an electrical slide switch contains an extendible actuator mechanism. The actuator mechanism is initially flush with the housing, in an inactive position, and can be extended outwardly from the housing and locked in an active switching position after the switch is inserted into a printed circuit board.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-fee).
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119